Citation Nr: 1503156	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  09-13 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an effective date prior to March 22, 2007 for the award of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to March 22, 2007 for the award of a 30 percent initial rating for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, B.C., and K.C.



ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to August 1969.

These matters come to the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the VA Regional Office (RO) in Milwaukee, Wisconsin.

The October 2007 rating decision granted service connection for PTSD and assigned an initial rating of 10 percent effective March 22, 2007.  In March 2012, the Board found that, with resolution of doubt in the Veteran's favor, a statement received in October 2008 may be reasonably construed as a notice of disagreement as to the effective date assigned both for the award of service connection and for the assignment of an initial rating.

During the pendency of the appeal, rating decisions dated in September 2008, September 2011 and August 2012 assigned the initial rating of 30 percent, effective March 22, 2007; a temporary total rating, effective January 16, 2009 and January 3, 2011; and a 100 percent rating effective May 1, 2011.

The Veteran does not disagree with the 30 percent initial rating assigned for his service-connected PTSD.  Rather, he claims an effective date earlier than March 22, 2007 is warranted for the award of service connection and 30 percent initial rating.

In November 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of that hearing has been associated with the claims file.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record in a November 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  On March 22, 2007, the RO received the Veteran's claim for service connection for PTSD.

2.  There is no evidence that the Veteran filed a formal or informal claim of entitlement to service connection for PTSD prior to March 22, 2007.


CONCLUSIONS OF LAW

1.  The criteria have not been met for an effective date prior to March 22, 2007 for the award of service connection for PTSD.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2014).

2.  An earlier effective date prior to March 22, 2007 cannot be established for the award of a 30 percent initial rating for PTSD.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although VA has statutory and regulatory notice and duty to assist provisions, those provisions are not applicable to the Veteran's claim of entitlement to an effective date prior to March 22, 2007 for the award of service connection and a 30 percent initial rating for PTSD, where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claims on appeal and asked questions to ascertain the effective dates.  The hearing focused on the evidence necessary to substantiate the Veteran's claims for earlier effective dates.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the DRO/VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In the October 2007 rating decision, the RO granted service connection for PTSD.  The effective date of the award was set as March 22, 2007. The Veteran contends that an earlier effective date is warranted because his PTSD first manifested while he was in service and it was diagnosed in 2004. 

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim or reopened claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2014).

The applicable statutory and regulatory provisions require that VA look to all communications from the veteran which may be interpreted as applications or claims-formal and informal-for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C.A. § 511(b)(2) (West 2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2014); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2014).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2014).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155 (2014).

The claim leading to the award of service connection was received by the RO on March 22, 2007.

Prior to March 22, 2007, nothing in the record can be reasonably viewed as a claim of service connection for PTSD.  Other claims were filed, but they pertained to right femur fracture, right chest injury, right shoulder, knees, right hip, and numbness in the finger.  Additionally, there was no earlier denial of service connection for a disability that can be reasonably viewed as a denial of PTSD.  

Because the Veteran's claim was received more than one year after his separation from military service, as noted previously, the effective date will be the later of the date of claim or the date the disability arose.  See 38 C.F.R. § 3.816(c)(2).  Therefore, the earliest possible effective date for the award of service connection for PTSD is March 22, 2007, which is the date of claim.

The earliest record of mental health treatment is dated September 2004.  The Veteran was initially hospitalized for alcohol detoxification in September 2004.  It was noted that alcohol had been a problem for the past 10 years.  It was noted that the Veteran quit his job of 38 years and had been homeless since February 2004 due to depression.   The assessments were alcohol dependence, depression and rule out PTSD related to Vietnam War.  A November 2004 VA mental health treatment report noted a diagnosis of PTSD (not otherwise specified) by Dr. Anderson.

Although the record reflects that PTSD was first diagnosed in November 2004, "entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."  DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011).  In the Veteran's case, a September 2004 VA treatment report reflects that the Veteran had been having a problem with alcohol in the previous 10 years.  In this regard, a May 2012 VA examiner opined that the Veteran's alcohol dependence was at least as likely as not proximately due to or the result of the Veteran's service-connected PTSD.  Thus, it appears that the Veteran's PTSD predates his diagnosis at least by 10 years.  The Veteran has also reported that the onset of his PTSD was in service while he was hospitalized in Japan for war wounds.  The Board therefore finds that the Veteran's "disability arose" clearly prior to the date of his claim for service connection for PTSD.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  However, given that the effective date of the award can be no earlier than the date of claim, the Board concludes that the proper effective date for the award of service connection for PTSD is March 22, 2007.

As the effective date for the award of service connection for PTSD is March 22, 2007, the effective date for the award of a 30 percent initial rating for PTSD cannot be earlier than that date.

Accordingly, the Board finds that an effective date prior to March 22, 2007 for the grant of service connection for PTSD and an effective date prior to March 22, 2007 for the award of a 30 percent initial rating for PTSD are not warranted.  The preponderance of the evidence is against the claims, and under these circumstances the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to an effective date prior to March 22, 2007 for the award of service connection for PTSD is denied.

Entitlement to an effective date prior to March 22, 2007 for the award of a 30 percent initial rating for PTSD is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


